DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 14/924567, filed 27 October 2015 and Application No. 16/025,859. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
It is clear from the record that Applicant attempted to claim priority to the above referenced applications but mistakenly placed a wrong Application Number on the ADS filed with the present application. At this point in time, Applicant is required to file a petition (as stated in the Communication sent to Applicant on 05 August 2020) if Applicant still wishes to claim priority to these two applications. As the priority claim has not been corrected at this time, the rejections under 35 USC 102 and 35 USC 103 listed below are based upon the filing date of the present application which is 25 October 2019. Those rejections will be re-evaluated at such a time the priority is corrected. 
Please note: as the specification of the present Application is NOT supported by the mistakenly listed priority application 16/025849, for the purposes of applying art the effective filing date of the present application at this time is the actual filing date of the application. 
Please note: any rejections presented under Double Patenting would be maintained with corrected priority and thus should be addressed as quickly as possible.

Information Disclosure Statement
The information disclosure statement filed 02 March 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
As Applicant’s claim for priority to Application 16/025,859 has not been perfected, Applicant cannot rely on Application 16/025,859 for copies of the references not supplied. Those references for which a copy was not filed have not been considered and have been crossed off the information disclosure statement to indicate they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15-20 are rejected as being indefinite. Claim 15 recites a “method of non-destructively inspecting the integrity of an interior of a vessel using a system according to Claim 1” and within the body of the method includes the step of “positioning the vessel surveyor at a measurement location in the vessel by moving the vessel surveyor by crawling on the interior surface of the vessel or swimming through a liquid contained in the vessel”. This last phrase renders claim 15 indefinite as Claim 1, which is the system being used, does NOT provide a component to allow for the movement of the vessel surveyor “by crawling on the interior surface of the vessel”. Claims 16-20 are rejected as they fail to correct the problems of claim 15 from which they depend.
Claim 16 is rejected as being indefinite. Claim 16 recites “positioning said vessel surveyor includes maneuvering the vessel surveyor around obstacles defined on the template”. However, claim 15, from which claim 16 depends, does NOT require the telemetry system to have “any obstacles”. Claim 15 recites “the telemetry system is pre-loaded with a template of the interior of the vessel, including positions of floor plates or any obstacles” (emphasis added by Examiner). Therefore, the template of claim 15 is NOT required to have information on any obstacles within the vessel being tested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 are is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Walker et al. (US 10,012, 561 B2) (hereafter Walker ‘561).
With regards to claim 1, Walker ‘561 discloses a system configured to non-destructively inspect the integrity of an interior of a vessel (Figs. 2-6), the system comprising: a vessel surveyor (ROV 100) comprising at least one ultrasound transducer (200) and a plurality of thrusters (101) configured to assist the vessel surveyor (100) to swim through a liquid contained within the vessel (Figs. 2-6); an acoustic tracking system (401) configured to track the location of the vessel surveyor in the vessel; and a telemetry system (105) configured to receive and compile data from the at least one ultrasound transducer (200) and the acoustic tracking system (401), wherein the telemetry system (105) is pre-loaded with a template of the interior of the vessel, including positions of floor plates or any obstacles (column 5 lines 30-39).
With regards to claim 2, Walker ‘561 discloses the at least one ultrasound transducer  (200) being configured to measure both a floor and a wall of the vessel from a single position of the vessel surveyor (column 4 line 50 – column 5 line 21).
With regards to claim 3, Walker ‘561 discloses a plurality of ultrasound transducers (200, phased array discloses at column 4 lines 50-64).
With regards to claim 4, Walker ‘561 discloses the acoustic tracking system comprises at least one pinger and at least three hydrophone base stations at column 3, lines 40-65.
With regards to claim 5, Walker ‘561 discloses the at least three hydrophone base stations are disposed on an outside of the vessel at column 3 lines 43-44.
With regards to claims 6-9, Walker ‘561 discloses a safety interlock comprising a pressure transmitter configured to continuously measure ambient pressure at the top of the vessel surveyor, the safety interlock being configured to prevent the vessel surveyor, when descending into the vessel, from being powered until it is below a pre-determined exclusion zone, and the safety interlock being configured to prevent the vessel surveyor, when ascending from the bottom of the vessel, from being powered when it reaches a pre-determined exclusion zone, and the safety interlock further comprises a barometric pressure transmitter, located outside the vessel, that is configured to continuously measure ambient atmospheric pressure, and wherein the safety interlock is configured to accurately measure the depth of the vessel surveyor by taking into account the ambient atmospheric pressure at column 3, line 65 – column 4 line 49.
With regards to claim 10, Walker ‘561 discloses the telemetry system being configured to time- stamp data generated by the at least one ultrasound transducer and data generated by the acoustic tracking system and correlate the data generated by the at least one ultrasound transducer and data generated by the acoustic tracking system with a position on the vessel at column 5 lines 25-31.
With regards to claim 11, Walker ‘561 discloses the obstacles being selected from the group consisting of sumps, pipes, and a combination thereof at column 5 lines 35-37.
With regards to claim 12, Walker ‘561 discloses the vessel surveyor further comprises tracks (102) configured to assist the vessel surveyor to crawl on an inner surface of the vessel at column 3 lines 20-35 .
With regards to claim 13, Walker ‘561 discloses the vessel surveyor being a remotely operated vehicle at column 3 lines 6-10.
With regards to claim 14, Walker ‘561 discloses the vessel surveyor being an automated vessel surveyor at column 3 lines 6-7.
With regards to claim 15, Walker ‘561 discloses a method of non-destructively inspecting the integrity of an interior of a vessel using a system according to Claim 1, the method comprising: providing a vessel surveyor in an interior of the vessel while tracking a location of the vessel surveyor in the vessel using an acoustic tracking system (column 3, lines 6-35); positioning the vessel surveyor at a measurement location in the vessel by moving the vessel surveyor by crawling on the interior surface of the vessel or swimming through a liquid contained in the vessel (column 3, lines 6-35); inspecting the measurement location using an at least one ultrasound transducer attached to the vessel surveyor (column 4 line 50 – column 5 line 37) and transmitting data generated to a telemetry exterior to the vessel (column 4 line 50 – column 5 line 37); and in the telemetry system, compiling data from the at least one ultrasound transducer and the acoustic tracking system to provide a measurement of the measurement location, wherein the telemetry system is pre-loaded with a template of the interior of the vessel, including positions of floor plates or any obstacles (column 4 line 50 – column 5 line 37).
With regards to claim 16, Walker ‘561 discloses positioning the vessel surveyor includes maneuvering the vessel surveyor around obstacles defined on the template at column 5 lines 30-37.
With regards to claim 17, Walker ‘561 disclosing inspecting the measurement location includes using the at least one ultrasound transducer to measure both a floor and a wall of the vessel from a single position of the vessel surveyor at column 4 line 50 to column 5 line 21.
With regards to claims 18 and 19, Walker ‘561 discloses the vessel surveyor system further comprising a safety interlock system and the method further includes a step of preventing the vessel surveyor, when descending into the vessel, from being powered until it is below a pre-determined exclusion zone and the method further includes a step of preventing the vessel surveyor, when ascending from the bottom of the vessel, from being powered when it reaches a pre-determined exclusion zone at column 3 line 66 to column 4 line 49.
With regards to claim 15, Walker ‘561 discloses the telemetry system being configured to time-stamp data generated by the at least one ultrasound transducer and data generated by the acoustic tracking system and correlate the data generated by the at least one ultrasound transducer and data generated by the acoustic tracking system with a position on the vessel at column 5 lines 21-37.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-5, 10, 13-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Gafos et al. (US 5,047,990) (hereafter Gafos).
With regards to claim 1, Gafos discloses a system configured to non-destructively inspect the integrity of a vessel (ship 18), the system comprising: a vessel surveyor (ROV, column 3 lines 28-54) comprising at least one ultrasound transducer (26, column 6 lines 26-38) and a plurality of thrusters (column 4 lines 36 – 51) configured to assist the vessel surveyor to swim through a liquid to test the vessel; an acoustic tracking system configured to track the location of the vessel surveyor (column 3 lines 28-48); and a telemetry system (column 3 lines 28-48) configured to receive and compile data from the at least one ultrasound transducer and the acoustic tracking system (column 3 line 55 – column 4 line 24), wherein the telemetry system is pre-loaded with a template of the vessel (CAD graphics, column 8 line 25 - column 9 line 5), including positions of floor plates or any obstacles (position of floor plates would be known from the structure of the ship, column 8 line 25 – column 9 line 5).
Gafos discloses the claimed invention with the exception of the inspection being performed on the interior of the vessel.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the invention of Gafos in the interior of a vessel full of a liquid as the system of Gafos would work equally well on any structure submerged without any changes to the system and operation.
With regards to claim 3, Gafos discloses a plurality of ultrasound transducers (26) at column 3 line 52.
With regards to claims 4 and 5, Gafos discloses the acoustic tracking system comprising at least one pinger (transponder) and at least three hydrophone base stations (acoustic beacons 10, column 5 lines 5-33) including the at least three hydrophone base stations being disposed on an outside of the vessel (column 5 lines 5-33).
With regards to claim 10, Gafos discloses the telemetry system being configured to time- stamp data generated by the at least one ultrasound transducer and data generated by the acoustic tracking system and correlate the data generated by the at least one ultrasound transducer and data generated by the acoustic tracking system with a position on the vessel at column 6 lines 26 - 38.
With regards to claims 13 and 14, Gafos discloses the vessel surveyor being a remotely operated vehicle at column 3 lines 40-54 and the vessel surveyor being an automated vessel surveyor at column 3 lines 40-54.
With regards to claim 15, Gafos discloses a method of non-destructively inspecting the integrity of a vessel using, the method comprising: providing a vessel surveyor (ROV 16) while tracking a location of the vessel surveyor in relationship to the vessel using an acoustic tracking system (column 8 line 25 – column 9 line 5); positioning the vessel surveyor at a measurement location by moving the vessel surveyor by crawling on the interior surface of the vessel or swimming through a liquid (Gafos system swims to testing location, column 8 line 25 – column 9 line 5); inspecting the measurement location using an at least one ultrasound transducer attached to the vessel surveyor and transmitting data generated to a telemetry exterior to the vessel (column 8 line 25 – column 9 line 5); and in the telemetry system, compiling data from the at least one ultrasound transducer and the acoustic tracking system to provide a measurement of the measurement location (column 8 line 25 – column 9 line 5), wherein the telemetry system is pre-loaded with a template of the vessel (column 8 lines 25-58), including positions of floor plates or any obstacles (position of floor plates inherent in the schematic of the vessel, column 8 line 44 – column 9 column 5).
Gafos discloses the claimed invention with the exception of the inspection being performed on the interior of the vessel.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the invention of Gafos in the interior of a vessel full of a liquid as the system of Gafos would work equally well on any structure submerged without any changes to the system and operation.
With regards to claim 20, Gafos discloses the telemetry system being configured to time-stamp data generated by the at least one ultrasound transducer and data generated by the acoustic tracking system and correlate the data generated by the at least one ultrasound transducer and data generated by the acoustic tracking system with a position on the vessel column 6 lines 26 - 38.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-18 of U.S. Patent No. 10,012,561. Although the claims at issue are not identical, they are not patentably distinct from each other because 1) the remotely operated vehicle of the patented claims is a specific type of vessel surveyor of the present claims, 2) the ultrasound phase array of the patented claims is the equivalent of the at least one ultrasonic transducer of the present claims, 3) the removal of the tracks configured to assist the ROV to crawl from the patented claims is an obvious variation as the removal of an element and it’s function has been determined by the courts as to not be patentable (see In re Karlson, 136 USPQ 184 (CCPA 1963), In re Wilson, 153 USPQ 740 (CCPA 1967), and Ex parte Rainu, 168 USPQ 375 (Pto. Bd. of App. 1969) and 4) the template having either the position of the floor plates or the obstacles within the vessel (as presently claimed) instead of the template having both the position of the floor plates and the obstacles (as found in the patented claims) is an obvious variation as the patented claims requires both and one of ordinary skill in the art would know to select one or the other instead of requiring both.

Claims 1-13 and 15-20  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,488,294 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 1) the remotely operated vehicle of the patented claims is a specific type of vessel surveyor of the present claims, 2) the removal of the tracks configured to assist the ROV to crawl from the patented claims is an obvious variation as the removal of an element and it’s function has been determined by the courts as to not be patentable (see In re Karlson, 136 USPQ 184 (CCPA 1963), In re Wilson, 153 USPQ 740 (CCPA 1967), and Ex parte Rainu, 168 USPQ 375 (Pto. Bd. of App. 1969) and 3) the template having either the position of the floor plates or the obstacles within the vessel (as presently claimed) instead of the template having both the position of the floor plates and the obstacles (as found in the patented claims) is an obvious variation as the patented claims requires both and one of ordinary skill in the art would know to select one or the other instead of requiring both.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BONDURANT et al. (US 2021/0048821 A1) discloses an indoors positioning and navigation systems and method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855